Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
April 1, 2004 by and between Caremark Rx, Inc., a Delaware corporation
(“Employer”), and Rudy Mladenovic (“Officer”).

 

Recitals

 

WHEREAS, Employer wishes to retain the services of Officer, and Officer wishes
to serve Employer in the capacity of Executive Vice President – Trade Relations;
and

 

WHEREAS, Employer and Officer have agreed to set forth the terms and conditions
of Officer’s employment with Employer in this Agreement.

 

Agreement

 

NOW, THEREFORE, in consideration of the foregoing recitals and of the mutual
covenants and agreements contained in this Agreement, the parties agree as
follows:

 

1. Term. Employer agrees to employ Officer, and Officer agrees to serve
Employer, on an “at will” basis for such period (such period being the “Term”)
as Employer desires to employ Officer and Officer agrees to serve Employer.
Without limiting the generality of the foregoing sentence, Employer shall have
the right to terminate Officer at any time for any reason or no reason without
any obligation to Officer other than for Base Salary (as hereinafter defined)
earned but unpaid through the date of such termination and for the obligations
of Employer pursuant to Section 5 of this Agreement.

 

2. Employment of Officer.

 

(a) Position. Employer and Officer agree that, subject to the provisions of this
Agreement, Officer will serve as Executive Vice President – Trade Relations.
Unless otherwise agreed by Employer and Officer, Officer will be based at
Employer’s Irving, Texas office.

 

(b) Duties. Officer will have general responsibility for manufacturer
contracting, Pharma services and retail network management for Employer and its
subsidiaries and affiliates (including entities acquired from time to time by
Employer) and such other duties designated from time to time by the Chief
Executive Officer of Employer. Officer shall devote substantially all of his
time and energies during business hours, faithfully and to the best of his
ability, to the supervision and conduct of the business and affairs of such
duties.

 

3. Compensation.

 

(a) Salary. Employer shall pay Officer a base salary in the amount of
$475,000.00 per year (pro-rated for any partial year during the Term) (the “Base
Salary”) payable in equal bi-weekly installments, less state and federal tax and
other legally required or authorized withholdings. The Base Salary shall be
subject to review and adjustment from time to time at the discretion of the
Chief Executive Officer of Employer or his designee.



--------------------------------------------------------------------------------

(b) Incentive Compensation. During the Term, Officer shall be eligible to
receive from Employer incentive compensation in accordance with Employer’s
Management Incentive Program in effect from time to time, less state and federal
tax and other legally required or authorized withholdings. The incentive
compensation contemplated by this Section 3(b) shall be payable to Officer and
subject to review and adjustment from time to time solely at the discretion of
the Chief Executive Officer of Employer or his designee.

 

4. Employment Benefits.

 

(a) Fringe Benefits. In addition to the compensation and other remuneration
provided for in this Agreement, Officer shall be entitled, during the Term, to
such other benefits of employment with Employer as are now or may after the date
of this Agreement be offered pursuant to Employer’s standard and executive
benefits plans.

 

(b) Expenses. During the Term, Employer shall reimburse Officer promptly for all
reasonable travel, entertainment, parking, business meeting and similar
expenditures in pursuit and furtherance of Employer’s business upon receipt of
reasonable supporting documentation as required by Employer’s policies
applicable to its officers generally.

 

(c) Stock Trading Policy. Officer acknowledges that he will be subject to the
trading restrictions applicable to “Designated Individuals” under Employer’s
Stock Trading Policy in effect from time to time.

 

5. Termination Benefits. Employer shall provide to Officer the applicable
termination benefits and/or payments set forth below.

 

(a) Termination by Resignation, Disability or Death. This Agreement shall
terminate upon Officer’s voluntary resignation, disability or death, and Officer
shall be entitled to only Base Salary payable through the date of termination
and those benefits and payments he is entitled to receive under Employer’s
applicable controlling benefit plans and policies. Officer shall not be entitled
to any severance or like payments.

 

(b) Termination for Cause. If Employer terminates Officer’s employment for
Cause, then Officer shall be entitled to only Base Salary payable through the
date of termination and those benefits and payments he is entitled to receive
under the applicable controlling benefit plans and policies. Officer shall not
be entitled to any severance or like payments. The term “Cause” shall mean
Officer (i) breaches Section 6 of this Agreement or any other material term of
this Agreement; (ii) is convicted by a court of competent jurisdiction of a
felony; (iii) refuses, fails or neglects to perform his duties under this
Agreement in a manner that is materially detrimental to the business or
reputation of Employer; (iv) engages in illegal, unethical or other wrongful
conduct that is materially detrimental to the business or reputation of
Employer; or (v) develops or pursues interests materially adverse to Employer;
provided, however, that in the case of clauses (i), (iii), or (v), no such
termination shall be effective unless (A) Employer shall have

 

-2-



--------------------------------------------------------------------------------

given Officer 30 days prior written notice of and opportunity to cure any
conduct or deficiency in performance by Officer that Employer believes justifies
Officer’s termination under this Section 5(b); and (B) Officer shall not have
cured such non-compliant conduct or performance during such notice period.
Employer shall not be obligated to satisfy the foregoing requirement of 30 days
notice and opportunity to cure in the case of termination under clauses (i),
(iii) or (v) above if the Employer reasonably determines that such non-compliant
conduct or performance cannot be satisfactorily cured.

 

(c) Termination without Cause. If Employer terminates this Agreement without
Cause, it shall provide Officer with the following termination benefits: (i) 30
days prior written notice of Employer’s intention to terminate this Agreement
without Cause; (ii) a lump sum payment equal to one (1) year of Officer’s Base
Salary then in effect; (iii) a lump sum payment equal to any portion of any
bonus accrued for Officer on Employer’s books through the date of termination;
(iv) continued coverage under Employer’s standard and executive benefit plans
for one (1) year in accordance with the terms of the applicable plans; provided,
if the terms of the applicable plan do not permit continued coverage, then
Employer shall pay to Officer the value of the applicable benefits in lump sum
upon termination of employment; and (v) the applicable stock option plan shall
control the treatment of Officer’s unexercised stock options, if any. As a
condition precedent to receiving the payments and benefits described in this
Section 5(c), Officer shall be required to execute a full release of all claims
for the benefit of Employer in a form provided by Employer. Upon execution of
this release, Employer shall provide the payments and benefits described in this
Section 5(c) within 10 business days.

 

(d) Termination Following a Change in Control.

 

  (i) Definitions. For purposes of this Agreement, the term “Change in Control”
shall have the same definition of “Change in Control” contained in the Caremark
Rx, Inc. 2004 Incentive Stock Plan, as amended from time to time. The term
“Successor Employer” shall refer to the surviving corporation or entity
following a Change in Control of Employer.

 

  (ii) Change in Control. During the first 6 months following a Change in
Control, Officer may provide Successor Employer with a written request that
Successor Employer acknowledge and confirm in writing that it has assumed all of
Employer’s obligations under this Agreement. If Successor Employer fails to
timely provide such written confirmation within 60 days of receipt of Officer’s
written request, then Officer shall be deemed to be terminated by Successor
Employer at the end of such 60-day period.

 

  (iii) By Successor Employer. Successor Employer may terminate this Agreement
following a Change in Control by giving 30 days prior written notice to Officer.

 

-3-



--------------------------------------------------------------------------------

  (iv) Benefits. Upon any termination of this Agreement following a Change in
Control under (ii) or (iii) above, Officer shall receive the following
termination benefits: (A) a lump sum payment equal to two (2) years of Officer’s
current base salary; (B) a lump sum payment equal to two (2) years of Officer’s
current annual incentive bonus; (C) continued coverage under Employer’s standard
and executive benefit plans for two (2) years in accordance with the terms of
the applicable plans; provided, if the terms of the applicable plan do not
permit continued coverage, then Successor Employer shall pay to Officer the
value of the applicable benefits in lump sum upon termination of employment; and
(D) the applicable stock option plan shall control the treatment of Officer’s
unexercised stock options, if any. As a condition precedent to receiving the
payments and benefits described in this Section 5(d), Officer shall be required
to execute a full release of all claims for the benefit of Successor Employer in
a form provided by Successor Employer. Upon execution of this release, Successor
Employer shall provide the payments and benefits described in this Section 5(d)
within 10 business days.

 

6. Restrictive Covenants.

 

  (a) Definitions. The following terms shall have the meanings set forth below:

 

  (i) “Caremark Parties” means Employer and its subsidiaries and affiliates.

 

  (ii) “Confidential Information” means any data or information (other than
Trade Secrets) that is valuable to any of the Caremark Parties (or, if owned by
someone else, is valuable to that third party) and not generally known to the
public or to competitors in the pharmaceutical services industry, including, but
not limited to, any non-public information (regardless of whether in writing or
retained as personal knowledge) pertaining to research and development; product
costs and processes; shareholder information; pricing, costs or profit factors;
quality programs; strategic planning; business operations; financial condition;
annual budget and long-range business plans; marketing plans and methods;
contracts and bids; and personnel. The term “Confidential Information” does not
include information that (A) has become generally available to the public by the
act of one who has the right to disclose such information without violating any
right of the party to which such information pertains, or (B) is obtained by
Officer on a non-confidential basis from a third party and which Officer is not
prohibited from disclosing by a legal, contractual or fiduciary duty owed to any
of the Caremark Parties.

 

-4-



--------------------------------------------------------------------------------

  (iii) “Restricted Business” means the business of providing (A) pharmaceutical
services (including, without limitation, prescription benefit management
services, specialty distribution services and disease management services) to
employers, insurance companies, unions, government employee groups, governmental
entities, government program beneficiaries, managed care organizations,
coalitions, other sponsors of health benefit plans, individuals and/or
pharmaceutical companies, and/or (B) audit, review, advisory or other services
relating to any business relationship between any third party and any Caremark
Party.

 

  (iv) “Restricted Period” means during the Term and for a period of 2 years
after the end of the Term of this Agreement for purposes of Sections 6(d), (e)
and (f) and for a period of 5 years after the end of the Term of this Agreement
for purposes of Sections 6(b) and (c).

 

  (v) “Territory” means the United States and Puerto Rico, or such lesser
territory in which the Caremark Parties are actually conducting business at the
time of enforcement.

 

  (vi) “Trade Secret” means information including, but not limited to, any
technical or nontechnical data, formula, pattern, compilation, program, device,
method, technique, drawing, process (including, without limitation, any process
relating to customer bids or requests for proposal), financial data, financial
plan, product plan, list of actual or potential customers or suppliers or other
information similar to any of the foregoing, which (A) derives independent
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can derive
economic value from its disclosure or use and (B) is the subject of efforts that
are reasonable under the circumstances to maintain its secrecy.

 

(b) Trade Secrets. Officer hereby covenants and agrees that he will hold in
confidence all Trade Secrets of the Caremark Parties and will not disclose,
publish or make use of any such Trade Secrets at any time after the date of this
Agreement, except as is necessary to perform duties assigned him or as
specifically authorized in writing by Employer’s Chief Executive Officer or his
designee, for as long as the information remains a Trade Secret.

 

(c) Confidential Information. Officer hereby covenants and agrees that, during
the Restricted Period, he will hold in confidence all Confidential Information
of the Caremark Parties and will not disclose, publish or make use of any such
Confidential Information at any time after the date of this Agreement, except as
is necessary to perform duties assigned to him or as specifically authorized in
writing by Employer’s Chief Executive Officer or his designee.

 

-5-



--------------------------------------------------------------------------------

(d) Nonsolicitation of Employees. Officer hereby covenants and agrees that he
will not, during the Restricted Period, either directly or indirectly, on his
own behalf or on behalf of others, solicit or divert or attempt to solicit or
divert for employment or other engagement to provide services, any person who,
as of the date of this Agreement or at any time during the Term, is or was
employed by or otherwise engaged to provide services for any of the Caremark
Parties.

 

(e) Nonsolicitation of Customers and Suppliers. Officer hereby covenants and
agrees that he will not, within the Territory and during the Restricted Period,
solicit or attempt to solicit on his own behalf or on behalf of any business
engaged in the Restricted Business, any person or entity who, as of the date of
this Agreement or at any time during the Term, is or was a customer or supplier
to any of the Caremark Parties or is an actively sought prospective customer or
supplier of any of the Caremark Parties.

 

(f) Noncompetition. Officer hereby covenants and agrees that he will not, within
the Territory and during the Restricted Period, either directly or indirectly,
on his own behalf or in the service or on behalf of others, engage in,
establish, have any equity or profit interest in, make any loan to or for the
benefit of, or render services (of any product development or design, financial,
operations, advertising, marketing, sales, administrative, logistics,
supervisory, strategic planning, management or consulting nature) to any
business, entity or individual engaged in the Restricted Business.

 

Notwithstanding anything in this Section 6 to the contrary, nothing herein shall
prohibit Officer, in the aggregate, from owning or acquiring a passive
investment of one percent (1%) or less of the issued and outstanding capital
stock of a publicly-held corporation or organization engaged in the Restricted
Business in the Territory, provided that Officer does not, directly or
indirectly, participate in the management or operation of such publicly-held
corporation or organization.

 

(g) State Law. The restrictions set forth in Sections 6(a) and (b) are in
addition to and not in lieu of protections afforded to trade secrets and
confidential information under applicable state law. This Agreement shall not be
interpreted as diminishing or otherwise limiting Employer’s right under
applicable state law to protect its trade secrets and confidential information.

 

7. Return of Materials. Upon termination of this Agreement, Officer will deliver
to Employer all memoranda, notes, records, manuals or other documents
(including, but not limited to, written instruments, voice or data recordings,
computer tapes, disks or files of any nature), including all copies of such
materials and all documentation prepared or produced in connection therewith,
pertaining to the businesses of the Caremark Parties or containing Trade Secrets
or Confidential Information, whether made or compiled by Officer or otherwise
made available to Officer.

 

8. Reasonable and Necessary Restrictions. Officer acknowledges that the
restrictions, prohibitions and other provisions in Section 6, including the
definitions of Restricted Business, Restricted Period and Territory, are
reasonable, fair and equitable in scope, terms and

 

-6-



--------------------------------------------------------------------------------

duration, are necessary to protect the legitimate business interests of
Employer, and are a material inducement to Employer to enter into this
Agreement. Officer covenants that he will not challenge the enforceability of
this Agreement nor will he raise any equitable defense to its enforcement.

 

9. Specific Performance. Officer acknowledges that the obligations undertaken by
him pursuant to this Agreement are unique and that Employer will likely have no
adequate remedy at law if he fails to perform any of those obligations. Officer
therefore confirms that Employer has the right to specific performance of the
terms of this Agreement and that this right is essential to protect the rights
and interests of Employer and to protect the benefit of Employer’s bargain with
Officer. Accordingly, in addition to any other remedies that Employer may have
at law or in equity, Employer shall have the right to have all obligations,
covenants, agreements and other provisions of this Agreement specifically
performed by Officer and the right to obtain preliminary and permanent
injunctive relief to secure specific performance and to prevent a breach or
contemplated breach of this Agreement by Officer.

 

10. Survival. All rights and obligations of Employer and Officer under this
Agreement shall cease upon termination of this Agreement, except the obligations
of the parties set forth in Sections 5, 6, 7, 8, 9 and 10 hereof shall survive
termination of this Agreement.

 

11. Miscellaneous.

 

(a) Succession. This Agreement shall inure to the benefit of and shall be
binding upon Employer, its successors and assigns. The obligations and duties of
Officer under this Agreement are personal and not assignable.

 

(b) Notices. Any notice, request, instruction or other document to be given
under this Agreement by any party to the others shall be in writing and
delivered in person or by courier, telegraphed, telexed or sent by facsimile
transmission or mailed by certified mail, postage prepaid, return receipt
requested (such mailed notice to be effective on the date such receipt is
acknowledged), as follows:

 

If to Officer:

 

Rudy Mladenovic

408 Oak Ridge Court

Southlake, Texas 76092

 

-7-



--------------------------------------------------------------------------------

If to Employer:

 

Caremark Rx, Inc.

211 Commerce Street

Suite 800

Nashville, Tennessee 37201

Attn.: Chief Executive Officer

with a copy to General Counsel

 

or to such other place as either party may designate as to itself by written
notice to the other.

 

(c) Waiver; Amendment. No provision of this Agreement may be waived except by a
written agreement signed by the waiving party. The waiver of any term or of any
condition of this Agreement shall not be deemed to constitute the waiver of any
other term or condition. This Agreement may be amended only by a written
agreement signed by the parties.

 

(d) Governing Law. This Agreement shall be construed under and governed by the
internal laws of the State of Tennessee, without regard to Tennessee’s choice of
law rules.

 

(e) Arbitration. Any disputes or controversies arising under this Agreement
shall be settled by arbitration in Nashville, Tennessee in accordance with the
rules of the American Arbitration Association relating to the arbitration of
commercial disputes. The determination and findings of such arbitrators shall be
final and binding on all parties and may be enforced, if necessary, in the
courts of the State of Tennessee.

 

(f) Captions. Captions have been inserted solely for the convenience of
reference and in no way define, limit or describe the scope or substance of any
provisions of this Agreement.

 

(g) Entire Agreement. This Agreement, and the other documents and agreements
referenced herein, represent the entire agreement of the parties hereto relating
to the subject matter hereof and supersede any prior employment agreement
between Officer and Employer or any subsidiary or affiliate of Employer.

 

(h) Severability. If this Agreement shall for any reason be or become
unenforceable by any party, this Agreement shall thereupon terminate and become
unenforceable by the other party as well. In all other respects, if any
provision of this Agreement is held invalid or unenforceable, the remainder of
this Agreement shall nevertheless remain in full force and effect and, if any
provision is held invalid or unenforceable with respect to particular
circumstances, it shall nevertheless remain in full force and effect in all
other circumstances.

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

CAREMARK RX, INC.

   

/s/ E. Mac Crawford

--------------------------------------------------------------------------------

 

/s/ Rudy Mladenovic

--------------------------------------------------------------------------------

E. Mac Crawford

  Rudy Mladenovic

Chairman, President and CEO

   

 

-9-